Citation Nr: 0603809	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin condition, 
to include as due to radiation exposure.




ATTORNEY FOR THE BOARD

P. Boominathan




INTRODUCTION

The veteran had active service from January 1946 to November 
1947. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran initially requested a hearing before the Board.  
In September 2004, the veteran withdrew this hearing request.

The Board notes that the RO is developing the veteran's 
claims for service connection for an enlarged left testicle, 
syncope, tinnitus, and an eye disorder, to include as due to 
inservice radiation exposure.  However, these issues are not 
on appeal to the Board.


FINDINGS OF FACT

1. In an August 1995 rating decision, the RO denied service 
connection for a skin condition (referred to as skin rash), 
to include as due to radiation exposure.  The RO notified the 
veteran of this decision and of his procedural and appellate 
rights in an August 1985 letter, but the veteran did not 
appeal and that decision became final.  

2.  Evidence presented since the August 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a skin condition, to include 
as due to radiation exposure. 




CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied entitlement 
to service connection for skin rash secondary to radiation 
exposure is final.  38 U.S.C.A. § 7105(c) (West 2002 & 2005).  

2.  Evidence received since the August 1995 rating decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision on July 
2003.  The RO provided the veteran VCAA letter notice to his 
claim for service connection in letters dated March, April, 
and October 2003, which informed him that he could provide 
evidence or location of such, requested that he provide any 
evidence in his possession, and stated what evidence is 
required to reopen an claim.  Additionally, a June 2004 
statement of the case (SOC) and a September 2004 supplemental 
statement of the case (SSOC) provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The VCAA letters, 
the SOC, and the SSOC specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are several private dermatological examinations and a 
1995 VA dermatology examination of record.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran is attempting to reopen his claim for service 
connection for a skin condition as result of his exposure to 
radiation during service at the Bikini Atoll in 1946.

In an August 1995 rating decision, the RO denied the 
veteran's claim for service connection for a skin rash 
condition, due to radiation exposure, on the basis that the 
skin condition was not shown in service, the condition was 
not shown within a reasonable period from discharge, the skin 
was not current recognized residual of radiation exposure, 
and there was no medical evidence that any skin condition was 
related to radiation exposure.  

The RO notified the veteran of this decision in August 1985; 
he did not file a notice of disagreement within one year of 
the date of notification of the rating decision.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the veteran filed his claim seeking to reopen in 
July 2002, the Board applied the revised provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the revised 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the August 1995 rating 
decision included service medical records, personnel records 
noting that the veteran participated in Operation Crossroads 
at the Bikini Atoll in the Marshall Islands in 1946.  VA 
examination report dated in 1995 and private medical records 
dated in January 1993 note skin rash conditions.  

Evidence received since the August 1995 rating decision 
includes medical treatment records from the Bend Memorial 
Clinic and the St. Charles Medical Center, both showing 
complaints and treatment of skin rashes.  The veteran has 
also submitted photographs of nuclear testing at Operation 
Crossroads, personal statements, Naval Historical Center 
internet information on Operation Crossroads, a newspaper 
article entitled "Expert saw effects of radiation on 
workers," the veteran's membership card to the National 
Association of Atomic Veterans, excerpts from a book entitled 
"Irradiation of Personnel During Operation Crossroads: An 
Evaluation Based on Official Documents," and additional 
internet information on radiation and nuclear testing.

The Board finds that this evidence is new as it was not 
previously submitted to the RO.  However, the fact the 
veteran was exposed to radiation during Operation Crossroads 
was previously verified and is not in question.  The Board 
notes that this evidence does not relate to an unestablished 
fact necessary to substantiate the claim, namely, that the 
veteran's current skin condition is related to radiation 
exposure.  Such an issue turns on medical evidence and 
statutory authority.  38 U.S.C.A. § 1112(c), 38 C.F.R. 
§§ 3.309(d) and 3.311.  While the new evidence includes 
medical treatment reports showing treatment for current skin 
conditions, none of the skin disorders are those listed as 
presumed residuals of exposure to radiation under 38 C.F.R. 
§§ 3.307, 3.309.  This evidence shows continuing treatment 
for skin rash disorders with varying diagnoses.  This 
evidence is not new as the evidence of record prior to August 
1995 also showed a skin rash condition, variously diagnosed.  

Moreover, no physician has related the veteran's skin 
condition to radiation exposure.  In fact, in April 2003, the 
veteran's private physician specifically reported that the 
veteran's current skin condition was unrelated to radiation 
exposure.  The Board finds that this evidence does not raise 
a reasonable possibility of substantiating the claim.  As 
such, this new evidence is cumulative of the evidence 
submitted prior to the August 1995 rating decision; as such, 
the submitted documents are not new and material evidence.

The Board notes that the veteran believes that his current 
skin disorder is due to radiation exposure.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's assertions or theories for 
his claim are not considered new and material evidence.  

Accordingly, the Board finds that the evidence received 
subsequent to the August 1995 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for a skin 
condition, to include as due to radiation exposure.  
38 U.S.C.A. § 5108.  Because the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen his finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).
 

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a skin condition, to include 
as due to radiation exposure, and the appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


